Citation Nr: 0014745	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for hepatitis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to August 
1945.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have demonstrable liver damage or gastrointestinal 
disturbance or any other residuals of his service-connected 
hepatitis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.114, Code 7345 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran was medically 
discharged in August 1945 for chronic, mild infectious 
hepatitis.  The RO, by rating decision dated that same month, 
established service connection for such, assigning a 30 
percent evaluation.  

On an August 1947 VA examination the veteran reported 
occasional crampy gas pains after meals.  Following physical 
examination and laboratory studies, the diagnosis was 
hepatitis not found.

By rating decision dated in November 1947, the RO proposed to 
reduce the rating for hepatitis to zero percent effective 
January 24, 1948, based on the fact that hepatitis had not 
been found on VA examination in August 1947.  The veteran was 
notified of that decision by letter dated that same month and 
was told that he could submit evidence showing that the 
reduction should not take place and advised of his right to 
appeal.  He did not appeal.  

In his application for a compensable evaluation, dated in 
March 1998, the veteran indicated that symptoms of his 
service-connected hepatitis had increased in severity over 
the past two years.  He stated that his liver had become 
swollen and was badly infected.  

Private treatment records of G. Reddy, M.D., dated from May 
1995 to January 1996, show that the veteran underwent an 
abdominal computerized tomography (CT) scan in May 1995 to 
assess a possible mass in the liver.  Examination showed the 
liver was large and low in attenuation.  The enhancement 
pattern was somewhat inhomogeneous with indistinctly 
marginated areas of higher enhancement in the anterior 
portion of the left lobe of the liver, with an approximately 
2 X 3 cm. area of lower attenuation on the border of this 
higher attenuation focus.  There were ovoid lesions with 
Hounsfield values suggesting benign cysts.  The impression 
was large fatty liver containing inhomogeneous areas of 
enhancement and at least two low attenuation lesions, which 
were noted to most likely be benign.  Serology tests that 
same month show the veteran was reactive to anti-HAV-
Total/anti-Hav-Igm (Havab)/(Havab-M).  The interpretation was 
"indicates past infection and presumptive immunity to 
hepatitis A virus."  He was non-reactive to HBsAg, HBcAb-
Total and HCV (ELISA) antibody.  The impression of a CT scan 
in July 1995, which was compared with the May 1995 
examination, was diffuse fatty infiltration of the liver with 
the lesion described before in the liver, which suggested 
smooth, benign appearing changes that were present before and 
were unchanged.  A history of hepatitis with an enlarged 
liver was noted in a cardiac surgical discharge report, dated 
in January 1996.  

At a VA examination in April 1998, the veteran stated that he 
had basically forgotten about having had hepatitis until 
other medical conditions had arisen over the previous two 
years.  The veteran reported that he took various medications 
for conditions including gastroesophageal reflux and 
diabetes, but stated that he had not been taking any 
medication for liver disease.  He claimed that tests 
performed at the time of his bypass surgery showed liver 
function abnormalities and that his physician had advised him 
that he was suffering from chronic hepatitis.  Physical 
examination showed that the veteran's abdomen was soft, with 
the liver edge palpable 3 cm. down at the right costal margin 
and slightly tender.  There were no nodules and no 
irregularity of the liver border was noted.  Liver function 
studies were normal, and a hepatitis screen was negative for 
hepatitis C antibody and negative for HSBAg.  The clinical 
impression was chronic hepatitis.  

In the Notice of Disagreement, dated in May 1998, the veteran 
alleged that the April 1998 VA examination was inadequate.  
He reported that the examination lasted less than ten minutes 
and consisted of the examiner feeling his lower, right 
abdomen.  

In June 1998, the veteran submitted a statement, which the RO 
treated as his substantive appeal.  He alleged that the RO 
had not considered statements from his private physician, Dr. 
Reddy, in the adjudication of his claim.  The veteran 
reiterated his contention regarding the inadequacy of the VA 
examination.  

Private treatment records from Dr. Reddy were received in 
April 1999 following a request to the doctor for records of 
treatment for hepatitis.  The records provided show that the 
veteran underwent a CT scan of the abdomen in March 1998 for 
the purpose of ruling out metastases.  Examination disclosed 
that the liver was of generally low attenuation throughout 
and cysts were noted to be present.  The examiner noted that, 
in general, the liver was unchanged from the 1995 
examination.  The impression was generally low attenuation 
throughout the liver consistent with a fatty liver; a cyst-
like lesion was noted to be unchanged from 1995.  Also 
submitted was the report of March 1998 blood chemistry 
studies showing that liver function values were normal.  A 
November 1998 statement from Dr. Reddy to another physician 
reflects that the veteran had undergone a colonoscopy.  The 
remaining records pertain to various, unrelated medical 
conditions.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).

Healed, nonsymptomatic infectious hepatitis warrants a zero 
percent rating.  A 10 percent rating requires demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent rating requires minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of a 
lesser degree and frequency than that required for a 60 
percent rating, but necessitating dietary restriction or
other therapeutic measures.  Moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression warrants a 60 percent 
evaluation.  Marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy 
warrants a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7345.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102 and 4.3 (1999).

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran contends that his initial 30 percent rating for 
hepatitis had been taken away without an examination or 
notice.  This is incorrect.  The record reflects that he 
underwent an examination in 1947, after which the RO 
determined that his rating should be reduced.  He was advised 
of the proposed reduction and of the types of evidence he 
might submit if he disagreed.  He was also advised of his 
right to appeal.  However, nothing was heard from him 
regarding hepatitis until he filed a claim for an increased 
rating in 1998, when he alleged that his liver was swollen 
and infected.  He later argued that there had been severe 
deterioration of his liver and that he had a hepatic cyst.  
Although the veteran is competent to report his observable 
symptoms he is not qualified to render a medical opinion or 
diagnosis that his liver is infected or to attribute any 
hepatic cyst, enlargement of the liver or other liver 
abnormalities to his bout of hepatitis in service.  Lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

Regarding the contention that VA has ignored statements by 
Dr. Reddy, all evidence received in conjunction with the 
pending claim has been reviewed and, if at all relevant, has 
been reported above.  The medical evidence clearly shows that 
a compensable evaluation for the veteran's service-connected 
hepatitis is not warranted.

Private serology tests conducted in 1995 reflect that the 
veteran had had Type A hepatitis.  While CT scans in 1995 and 
1998 revealed diffuse fatty infiltration of the liver, there 
is no medical evidence or opinion attributing the 
infiltration to the veteran's service-connected hepatitis.  
The same is true of any liver cysts.  While the VA physical 
examination showed that the liver was slightly tender, liver 
function tests were normal as were those performed in March 
1998 as part of a private blood chemistry panel obtained by 
Dr. Reddy.  (Although the private report does not specify 
which results are for liver function, the Board has 
determined that on the basis of the liver function tests 
afforded by the VA.)  Medical evidence from Dr. Reddy does 
not in any way indicate that the veteran currently suffers 
from any symptoms or residuals of the in-service hepatitis 
and it does not link any current liver abnormalities, such as 
fatty infiltration or any cysts, to hepatitis.  Moreover, the 
veteran has reported that he took no medicine for liver 
disease and the medical evidence does not show complaints or 
symptoms of gastrointestinal problems, stomach pains, fatigue 
or any current residuals attributable to a past episode of 
hepatitis.  Healed, nonsymptomatic infectious hepatitis, 
without any demonstrable liver damage, does not warrant a 
compensable rating.  38 C.F.R. § 4.114, Code 7345.  
Consequently, the Board finds that the criteria for a 
compensable evaluation for hepatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.114, 
Code 7345 (1999).

The veteran expressed a concern regarding the adequacy of the 
April 1998 VA examination, but the Board finds that the 
report of that examination, along with the laboratory report 
and the private medical records, provides sufficient 
information regarding the veteran's medical history, 
symptoms, clinical findings and diagnoses for reaching a fair 
determination. 

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the claim for a compensable evaluation for residuals 
of hepatitis.  


ORDER

A compensable evaluation for hepatitis is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

